Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Acknowledgement is made of Applicant's election with traverse originally of Group I, including claims 1-9.  However, the Examiner further added claims 10-17 to Group I for examination of two inventions withdrawing only method claims 18 and 19 from consideration (see the non-final action mailed 11/5/2020; pages 3-4).  However, Applicants traverse the withdrawal of the method claims and contend that the method claims should be examined together with the apparatus or applicator claims including new claim 20.   The traversal is on the ground(s) that that is no undue burden on the Examiner to examine all claimed inventions together and there is no reasonable way that the apparatus/applicator can be used for sorting/separating food articles.  Thus, all inventions should be examined together and the restriction requirement should be withdrawn.  
In response, the restriction requirement is reasonable and proper because there would be an undue burden placed on the Examiner to search the two different and distinct statutory classes of invention (apparatus/applicator and method) requiring different searches and/or search strategies based on different classifications of the different subject matters.  The Examiner is substantially limited in examination time and has already added examination of the second applicator, claims 10-17 together with claims 1-9 so that two inventions (applicators) have been examined even though both inventions are slightly different in structure.  As for the apparatus used for sorting/separating food articles, the inclusion of perforations of a predetermined size in the drainage pan would enable passage through of food debris including smaller coated or uncoated food from the surface of the drainage pan.  As such, sorting/separation of whole/coated/finished product from food debris would result with the whole/coated finished product passing on to downstream processing and the food debris being discarded or recycled.  
The requirement is still deemed proper and is therefore made FINAL.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification as originally filed does not teach or suggest “a continuous surface for continuously supporting food products is defined along the product travel path, the continuous surface including the coating pan and the drainage pan” as recited in claim 20.  The specification does not suggest the language and the drawings do not clearly illustrate a continuous surface.  The specification as originally filed appears to support on page 4, lines 12-13, “food products may be further coated with batter as they tumble across any incline and/or discontinuities defined in the coating pan 102”.  This language would suggest that the coating pan is discontinuous.  Thus, the language of claim 20 is deemed new matter.

                                                    Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
Claims 1-4, 6-12, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Karpinsky et al (US 2008/0283366) in view of Petrilli (US 2,347,164) for reasoning set forth in the previous office action.
With respect to amended claim 1, Karpinsky provides an applicator capable of applying batter to food products, the applicator comprising a subassembly having a coating or middle pan (324; see Fig. 11) having a coating pan surface which steps down to surface (248; see Fig. 11) and extends between an input end (i.e., area 334) to an opposite output end; an upper supply assembly (214) capable of supplying batter/breading/topping [0062, 0091-0092] situated above the coating pan surface, and having one slot aperture (see Fig. 10, above end of lead line 222) through which batter can flow atop a central portion of the coating pan surface; a drainage pan area (i.e. 328 and below; see Fig. 11) situated downstream of the input end, the drainage pan area to receive food products from the coating pan output and the drainage being lower than the coating pan input end (i.e., area 334), and a scalping screen (328; see Figs. 11 and 14) being perforated or slotted (348), whereby batter would flow through the perforations; and a vibrator assembly (206; [0064]) indirectly coupled to the coating pan and drainage pan such that vibrations from the vibrator move food products along a product travel path from the coating pan to the drainage pan. In Fig. 8, Karpinsky further provides for a side discharge (347) to transfer large edible pieces to waste [0062]. Even though the drainage pan area appears to be a mere extension of the coating pan surface (248) and not a separate pan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide for a separate drainage or catch pan to collect the waste so the waste does not collect on the floor or ground and thereby can be reused. Furthermore, it was known in the enrober food coating art before the effective filing date of the invention to provide for a separate drainage or catch pan (68; pg. 3, lines 29-33) to collect coated food waste product so the waste does not collect on the 
With respect to new claim 20, the coating pan as defined by the combination above would provide for a continuous surface starting from the midsection (area 248). 

Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable because the prior art would appear to provide a coating pan having input and output, a supply assembly capable of supplying flowable coating material including batter to the coating pan surface with the supply assembly having a slot aperture through which batter would flow atop the coating pan surface and drainage structure to receive food products and the drainage being lower than the coating pan input and being perforated, and a vibrator coupled to the coating pan and drainage to vibrate the food products and move them along the travel path, the coating pan having at least one step at the input, the prior art does not teach or suggest series of descending steps wherein each step has a greater length along the travel path than a height with respect to any adjacent step. 
Claim 13 would be allowable because the prior art would appear to provide a coating pan having a higher input end than output end, the coating pan being multi-level or nonplanar, a 

Response to Arguments
Applicants’ arguments filed 12/22/202 have been fully considered but they are not persuasive. 
Applicants contend that the 112(b) rejection with respect to claim 1 should be withdrawn based on perforations being inherent because the drainage pan is “being perforated”.
In response, it would have been appreciated if “the perforations” of claim 1 was merely changed to --perforations--.  However, the 112(b) rejection has been withdrawn based on Applicants’ inherency argument.
Applicants contend that all obviousness rejections based on the teachings of Karpinsky and Petrilli should be withdrawn because Karpinsky and Petrilli do not teach or suggest a batter supply assembly, batter cannot flow atop the coating pan surface, and there is no drainage pan.
In response, the applicator as defined by the combination above would appear to minimally provide for a supply assembly capable of supply of flowable material including batter to the surface of food products because Karpinsky provides for an upper supply assembly (214; Graham v. Deere.  Thus, the obviousness rejections based on the teachings of Karpinsky and Petrilli have been maintained.  

SIDE NOTES
Should Applicants agree to amend the independent claims to include the allowable subject matter therein and then request rejoinder of withdrawn subject matter, each method claim should be amended to include all limitations of an allowable claim.
Therefore, as an example, it is suggested that the method claim reflect, 
--18. (CURRENTLY AMENDED) A method for applying batter to food products comprising the steps of:
a. providing the batter applicator of claim 10, 
b. depositing food products,…--.
 
--19. (CURRENTLY AMENDED) A method for applying batter to food products the method including the steps of:
a. providing the batter applicator of claim 1, 


Finally, the current claim status identifiers both for claims 18 and 19 in the present response are improper because claims 18 and 19 are currently withdrawn and should be denoted as being (WITHDRAWN).  Upon filing the after final response, please provide the correct status identifiers for all claims because improper status identifiers can delay processing of the application and/or cause the after final amendment not to be entered. Your assistance is greatly appreciated.

                                                         Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                            

le
2/25/2021